HARRIS, Judge.
Admittedly appellee has raised serious errors that may have occurred at his sentencing below. These errors, however, were not raised below and were not preserved for appeal. See Maddox v. State, 708 So.2d 617 (Fla. 5th DCA), rev. granted, 718 So.2d 169 (Fla.1998).
Although we affirm the sentence below, we acknowledge conflict with Harriel v. State, 710 So.2d 102 (Fla. 4th DCA 1998) and Denson v. State, 711 So.2d 1225 (Fla. 2d DCA 1998).
AFFIRMED.
DAUKSCH and THOMPSON, JJ., concur.